            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 1 of 32 Page ID #:148



                     1   MANATT, PHELPS & PHILLIPS, LLP
                         BARRY W. LEE (Cal. Bar No. CA 088685)
                     2   bwlee@manatt.com
                         MISA EIRITZ (Cal. Bar No. 307513)
                     3   meiritz@manatt.com
                         11355 W. Olympic Boulevard
                     4   Los Angeles, CA 90064
                         Telephone: (310) 312-4000
                     5   Facsimile: (310) 312-4224
                     6   MANATT, PHELPS & PHILLIPS, LLP
                         JEFFREY S. EDELSTEIN (pro hac vice)
                     7   jedelstein@manatt.com
                         ANDREW CASE (pro hac vice)
                     8   acase@manatt.com
                         Times Square Tower
                     9   New York, NY 10036
                         Telephone: (212) 790-4500
                  10     Facsimile: (212) 290-4545
                  11     Attorneys for Plaintiff
                         Multiple Energy Technologies LLC
                  12
                  13
                                             UNITED STATES DISTRICT COURT
                  14
                                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                  15
                  16
                         MULTIPLE ENERGY                       Case No. 2-19-CV-01483
                  17     TECHNOLOGIES LLC,
                                                               PLAINTIFF MULTIPLE ENERGY
                  18                   Plaintiff,              TECHNOLOGIES LLC’S NOTICE
                                                               OF MOTION AND MOTION FOR
                  19          vs.                              PRELIMINARY INJUNCTION;
                                                               MEMORANDUM OF POINTS AND
                  20     HOLOGENIX LLC,                        AUTHORITIES IN SUPPORT
                                                               THEREOF
                  21                   Defendant.
                  22                                            Filed Concurrently With:
                                                               (1) Declaration of Shannon Vissman;
                  23                                           (2) Declaration of Alberto Gutierrez;
                                                               (3) Declaration of Thomas Maronick;
                  24                                           (4) Declaration of Andrew Case;
                                                               (5) [Proposed] Order.
                  25
                  26                                           Date: May 20, 2019
                                                               Time: 1:30 p.m.
                  27                                           Courtroom: 9A
                                                               U.S. District Judge Percy Anderson
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 2 of 32 Page ID #:149



                     1                        NOTICE OF MOTION AND MOTION
                     2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                     3         PLEASE TAKE NOTICE that at 1:30 p.m. on May 20, 2019 in Courtroom
                     4   9A of the United States Courthouse located at 350 W. 1st Street in Los Angeles,
                     5   plaintiff Multiple Energy Technologies, LLC (“MET”) will move for a preliminary
                     6   injunction against Defendant Hologenix LLC pursuant to Federal Rule of Civil
                     7   Procedure 65, and the local Rules of the Central District of California. In
                     8   particular, MET seeks an Order enjoining Defendant Hologenix LLC from making
                     9   any statement in any forum including but not limited to statements: 1) on its
                  10     website, 2) on a social media platform, or 3) to any member of the press, that either
                  11     1) states or suggests that the Food and Drug Administration (“FDA”) has
                  12     “approved” Hologenix’s product Celliant for any use or, b) states or suggests that
                  13     the FDA has made a “determination” as to whether Celliant provides any purported
                  14     benefits, whether those benefits are categorized as medical benefits or “general
                  15     wellness” benefits on the grounds that said statements are false and misleading.
                  16           In addition, to correct the statements that Hologenix has previously issued,
                  17     MET seeks and Order that:
                  18           1) Hologenix send the following statement to each and every manufacturer
                  19     that has used Celliant in its products since July 25, 2017:
                  20           “Celliant has previously claimed that its product had been ‘approved’ by the
                  21     FDA and that the FDA had ‘determined’ Celliant provided certain benefits. These
                  22     statements were false. The FDA has not approved Celliant for any purpose and has
                  23     not made any determination about its purported benefits.
                  24           Please state on your website where you offer products that use Celliant, and
                  25     send a notice to any consumer lists where you have sent a prior notice regarding
                  26     Celliant, that: 1) prior statements that the FDA had ‘approved’ Celliant or made a
                  27     ‘determination’ about its benefits were false and 2) the FDA has not approved
                  28     Celliant for any purpose and has not made any determination about its purported
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 3 of 32 Page ID #:150



                     1   benefits.”
                     2         2) Hologenix place the following statement on the landing page of the
                     3   Celliant website, above any other text and in a font equal to or larger than any other
                     4   text that appears on the website:
                     5         “Celliant has previously claimed that its product had been ‘approved’ by the
                     6   FDA and that the FDA had ‘determined’ Celliant provided certain benefits. These
                     7   statements were false. The FDA has not approved Celliant for any purpose and has
                     8   not made any determination about its purported benefits.”
                     9         3) Hologenix issue the following statement once per day on its Facebook
                10       account and its Twitter account every day until this litigation is concluded:
                11             “Celliant has previously claimed that its product had been ‘approved’ by the
                12       FDA and that the FDA had ‘determined’ Celliant provided certain benefits. These
                13       statements were false. The FDA has not approved Celliant for any purpose and has
                14       not made any determination about its purported benefits.”
                15             4) Hologenix issue a press release with the following statement:
                16             “Celliant has previously claimed that its product had been ‘approved’ by the
                17       FDA and that the FDA had ‘determined’ Celliant provided certain benefits. These
                18       statements were false. The FDA has not approved Celliant for any purpose and has
                19       not made any determination about its purported benefits.”
                20             5) Hologenix issue to each and every journalist that wrote an article about
                21       Celliant, including the following:
                22             “Hologenix, LLC seeks a correction to your article of [Date] regarding
                23       Celliant. The article stated that Celliant had been ‘approved’ by the FDA and that
                24       the FDA had ‘determined’ Celliant provided certain benefits. These statements
                25       were false. Please issue a correction noting that the FDA has not approved Celliant
                26       for any purpose and has not made any determination about its purported benefits.”
                27             The Motion is based upon this Notice of Motion and Motion, the
                28       Memorandum of Points and Authorities, the declarations of Dr. Shannon Vissman,
M ANATT , P HELPS &                                                         MEMORANDUM OF LAWS IN SUPPORT
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                  2             OF PLAINTIFF’S MOTION FOR A
   SAN FRANCISCO                                                                    PRELIMINARY INJUNCTION
            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 4 of 32 Page ID #:151



                     1   Dr. Alberto Gutierrez, Professor Thomas Maronick, and Andrew Case, and any
                     2   additional matters that the Court may consider at the time of the hearing.
                     3
                     4   Dated:   April 22, 2019

                     5
                                                                  MANATT, PHELPS & PHILLIPS, LLP
                     6
                     7
                                                                  By: /s/ Barry W. Lee
                     8
                                                                  Barry W. Lee
                     9                                            Jeffrey S. Edelstein (pro hac vice)
                                                                  11355 W. Olympic Boulevard
                10                                                Los Angeles, CA 90064
                                                                  Telephone: (310) 312-4000
                11
                                                                  Attorneys for Plaintiff
                12                                                Multiple Energy Technologies LLC
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &                                                         MEMORANDUM OF LAWS IN SUPPORT
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                  3             OF PLAINTIFF’S MOTION FOR A
   SAN FRANCISCO                                                                    PRELIMINARY INJUNCTION
            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 5 of 32 Page ID #:152



                     1                                          TABLE OF CONTENTS
                     2
                                                                                                                                          Page
                     3   PRELIMINARY STATEMENT ............................................................................... 1
                     4   FACTUAL BACKGROUND.................................................................................... 2
                         I.   MET SECURES CONTRACTUAL ARRANGEMENTS WITH
                     5        UNDER ARMOUR AND AMERICAN TEXTILE ....................................... 2
                     6   II.  HOLOGENIX CLAIMS THE FDA “APPROVED” ITS
                              COMPETING PRODUCT AND “DETERMINED” ITS BENEFITS ........... 3
                     7
                         III. HOLOGENIX CONTINUED TO MAKE FALSE AND
                     8        MISLEADING CLAIMS ................................................................................ 4
                     9        A.   Hologenix Made the Literally False Claim That the FDA
                                   “Approved” Celliant ............................................................................. 5
                  10
                              B.   Hologenix Continues to Make False and Misleading Claims
                  11               That the FDA Has Determined Celliant Provides Certain
                                   Benefits ................................................................................................. 6
                  12
                                   1.     Former FDA Director Concludes That Hologenix’s
                  13                      Claims Are False and Misleading............................................... 7
                  14               2.     A Consumer Survey Confirms That Hologenix’s Claims
                                          Are False and Misleading ........................................................... 9
                  15     IV. HOLOGENIX’S MISLEADING AND FALSE CLAIMS CAUSED
                  16          SUBSTANTIAL HARM, PUTTING MET’S VIABILITY AT RISK ........ 11
                         ARGUMENT ........................................................................................................... 12
                  17
                         I.   PRELIMINARY INJUNCTION STANDARD ............................................ 12
                  18     II.  ALL FOUR ELEMENTS TIP DECIDEDLY IN PLAINTIFF’S
                  19          FAVOR.......................................................................................................... 13
                              A.   Plaintiff Is Likely to Succeed on the Merits of Its False
                  20               Advertising Claim ............................................................................... 13
                  21               1.     Hologenix’s Statements Are False Commercial Claims .......... 13
                  22               2.     The Statements Actually Deceive Consumers and Are
                                          Material ..................................................................................... 16
                  23
                                   3.     The Statements Entered Interstate Commerce and Are
                  24                      Causing Actual Injury ............................................................... 17
                  25          B.   Plaintiff Is Likely to Suffer Irreparable Harm .................................... 17
                              C.   Balance of Hardships Favors an Injunction ........................................ 19
                  26
                         III. THIS COURT SHOULD ENJOIN HOLOGENIX FROM MAKING
                  27          FDA-APPROVED OR FDA-DETERMINED CLAIMS AND
                              COMPEL IT TO ISSUE CORRECTIVE ADVERTISING ......................... 21
                  28
M ANATT , P HELPS &                                                                            PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                                   i               AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                                               MOTION FOR PRELIMINARY INJUNCTION
            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 6 of 32 Page ID #:153



                     1                                         TABLE OF AUTHORITIES
                     2
                                                                                                                                             Page
                     3                                                           CASES
                     4   Alliance for the Wild Rockies v. Cottrell,
                     5      632 F.3d 1127 (9th Cir. 2011) ............................................................................. 12
                         Am. Passage Media Corp. v. Cass Commc’ns, Inc.,
                     6
                           750 F.2d 1470 (9th Cir. 1985) ............................................................................. 18
                     7   Anheuser-Busch, Inc. v. Customer Co.,
                     8     947 F. Supp. 422 (N.D. Cal. 1996)...................................................................... 16
                     9   Arc of California v. Douglas,
                            757 F.3d 975 (9th Cir. 2014) ............................................................................... 18
                  10
                         AT&T Corp. v. Vision One Sec. Sys.,
                  11       No. 95-0565, 1995 WL 476251 (S.D. Cal. July 27, 1995) ................................. 20
                  12     Califano v. Yamasaki,
                           442 U.S. 682 (1979) ............................................................................................ 21
                  13
                         Coastal Abstract Service, Inc. v. First American Title Insurance Co.,
                  14       173 F.3d 725 (9th Cir. 1999) ......................................................................... 13, 22
                  15     Cuisinarts, Inc. v. Robot–Coupe Int’l Corp.,
                  16       No. 81-731, 1982 WL 121559 (S.D.N.Y. June 9, 1982) .................................... 14
                  17     Disney Enterprises, Inc. v. VidAngel, Inc.,
                            869 F.3d 848 (9th Cir. 2017) ............................................................................... 19
                  18
                         Doran v. Salem Inn, Inc.,
                  19       422 U.S. 922 (1975) ............................................................................................ 18
                  20     FLIR Sys., Inc. v. Sierra Media, Inc.,
                           903 F. Supp. 2d 1120 (D. Or. 2012) .................................................................... 16
                  21
                         Greater Yellowstone Coal. v. Timchak,
                  22       323 F. App’x 512 (9th Cir. 2009) ........................................................................ 18
                  23     Groupe SEB USA, Inc. v. Euro-Pro Operating LLC,
                  24       No. 14-137, 2014 WL 2002126 (W.D. Penn. May 15, 2014), aff’d
                           774 F.3d 192 (3d Cir. 2014) ................................................................................ 21
                  25
                         Healthport Corp. v. Tanita Corp. of Am.,
                  26       563 F. Supp. 2d 1169 (D. Or. 2008), aff’d, 324 F. App’x 921 (Fed.
                  27       Cir. 2009) ............................................................................................................. 22

                  28
M ANATT , P HELPS &                                                                               PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                                      ii              AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                                                  MOTION FOR PRELIMINARY INJUNCTION
            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 7 of 32 Page ID #:154



                     1                                       TABLE OF AUTHORITIES
                     2                                             (continued)
                                                                                                                                      Page
                     3   hiQ Labs, Inc. v. LinkedIn Corp.,
                     4      273 F. Supp. 3d 1099 (N.D. Cal. 2017)............................................................... 18

                     5   Marlyn Nutraceuticals, Inc. v. Mucos Pharma,
                           571 F.3d 873 (9th Cir. 2009) ............................................................................... 12
                     6
                         McCormack v. Hiedeman,
                     7     694 F.3d 1004 (9th Cir. 2012) ............................................................................. 18
                     8   Mut. Pharm. Co. v. Ivax Pharm., Inc.,
                           459 F. Supp. 2d 925 (C.D. Cal. 2006) ........................................................... 15, 16
                     9
                         Newcal Indus., Inc. v. Ikon Office Sol.,
                  10       513 F.3d 1038 (9th Cir. 2008) ............................................................................. 13
                  11     Phillip Morris USA Inc. v. Shalabi,
                  12        352 F. Supp. 2d 1067 (C.D. Cal. 2004) ............................................................... 12
                         POM Wonderful LLC v. Coca-Cola Co.,
                  13
                           573 U.S. 102 (2014) ............................................................................................ 13
                  14     POM Wonderful LLC v. Purely Juice, Inc.,
                  15       No. 07-02633, 2008 WL 4222045 (C.D. Cal. July 17, 2008) aff’d,
                           362 Fed. App’x 577 (9th Cir. 2009) .................................................................... 20
                  16
                         Qualitex Co. v. Jacobson Prod. Co.,
                  17       514 U.S. 159 (1995) ............................................................................................ 20
                  18     Scotts Co. v. United Indus. Corp.,
                  19        315 F.3d 264 (4th Cir. 2002) ............................................................................... 15
                         Skydive Arizona, Inc. v. Quattrocchi,
                  20
                            673 F.3d 1105 (9th Cir. 2012) ............................................................................. 13
                  21
                         Southland Sod Farms v. Stover Seed Co.,
                  22        108 F.3d 1134 (9th Cir. 1997) ................................................................. 14, 15, 17
                  23     Stuhlbarg Int’l Sales Co. v. John D. Brush & Co.,
                            240 F.3d 832 (9th Cir. 2001) ......................................................................... 17, 18
                  24
                         Sun Microsystems, Inc. v. Microsoft Corp.,
                  25        87 F. Supp. 2d 992 (N.D. Cal. 2000)................................................................... 20
                  26     Time Warner Cable, Inc. v. DIRECTV, Inc.,
                  27        497 F.3d 144 (2d Cir. 2007) ................................................................................ 16

                  28
M ANATT , P HELPS &                                                                          PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                                 iii             AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                                             MOTION FOR PRELIMINARY INJUNCTION
            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 8 of 32 Page ID #:155



                     1                                        TABLE OF AUTHORITIES
                     2                                              (continued)
                                                                                                                                          Page
                     3   TrafficSchool.com, Inc. v. Edriver Inc.,
                     4      653 F.3d 820 (9th Cir. 2011) ............................................................................... 17

                     5   United States v. AMC Entm’t, Inc.,
                           549 F.3d 760 (9th Cir. 2008) ............................................................................... 21
                     6
                         Warner Bros. Entm’t vs. Glob. Asylum, Inc.,
                     7     No. 12-9547, 2012 WL 6951315 (C.D. Cal. Dec. 10, 2012) aff’d
                           sub nom. Warner Bros. Entm’t v. Glob. Asylum, Inc., 544 Fed.
                     8
                           App’x 683 (9th Cir. 2013) ................................................................................... 20
                     9   William H. Morris Co. v. Grp. W, Inc.,
                  10        66 F.3d 255 (9th Cir. 1995), supplemented sub nom. William H.
                            Morris Co. v. Grp. W, Inc., 67 F.3d 310 (9th Cir. 1995) .................................... 14
                  11
                         Winter v. Natural Res. Def. Council, Inc.,
                  12       555 U.S. 7 (2008) .................................................................................... 12, 17, 18
                  13     Wonderland Bakery Inc. v. Wonderland Custom Cakes, LLC,
                  14       No. 13-00076, 2013 WL 12123693 (C.D. Cal. May 6, 2013) ............................ 14
                                                                            STATUTES
                  15
                         15 U.S.C. § 1125(a) .................................................................................................. 13
                  16
                         Freedom of Information Act ................................................................................. 7, 11
                  17
                         Lanham Act............................................................................................... 1, 13, 17, 20
                  18
                         Lanham Act, § 43(a) ................................................................................................. 13
                  19
                                                                 OTHER AUTHORITIES
                  20     J. Thomas McCarthy, McCarthy on Trademarks and Unfair
                  21         Competition § 27:55 (4th ed. 1996)..................................................................... 14
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &                                                                             PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                                   iv               AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                                                MOTION FOR PRELIMINARY INJUNCTION
            Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 9 of 32 Page ID #:156



                     1                MEMORANDUM OF POINTS AND AUTHORITIES
                     2                            PRELIMINARY STATEMENT
                     3         This case is a textbook example of precisely the sort of behavior that the
                     4   Lanham Act is meant to prevent. Plaintiff Multiple Energy Technologies LLC
                     5   (“MET”) developed a valuable bioceramic powder that could be applied to textiles,
                     6   resulting in clothing and bedding that reflect the body’s heat back to it as Far
                     7   Infrared (“FIR”) energy. MET’s proprietary, patented formulation attracted Under
                     8   Armour, Inc. (“Under Armour”) and American Textile, Inc. (“American
                     9   Textile”)—each of which entered into contracts to purchase MET’s bioceramic
                  10     powder to use in their products.
                  11           In order to deprive MET of the benefit of these relationships, Defendant
                  12     Hologenix LLC (“Hologenix”) engaged in a massive, nationwide media campaign,
                  13     the centerpiece of which was a lie. Hologenix claimed that the Food and Drug
                  14     Administration (“FDA”) had “approved” its product, a lie so blatant that the
                  15     moment this lawsuit was filed, Hologenix began to scrub its social media accounts.
                  16     But Hologenix has done nothing to correct the record it had already established—
                  17     that the FDA had “approved” its product.
                  18           As part of Hologenix’s deceptive plan, it issued a press release stating that
                  19     the FDA “determined” that Hologenix’s bioceramic product was a “medical
                  20     device,” and that the FDA made this determination “because [the products]
                  21     temporarily promote increased local blood flow at the site of application in healthy
                  22     individuals.” However, the FDA had made no determination about whether
                  23     Hologenix’s products promoted increased local blood flow. In fact, the FDA had
                  24     made no determination about Hologenix’s claims at all. Again, Hologenix did
                  25     nothing to arrest the misinterpretation that the FDA had “determined” its product
                  26     provided certain health benefits.
                  27           Articles claiming that Hologenix’s product was approved by the FDA
                  28     appeared shortly after this false claim was made and as recently as April 3, 2019.
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   1            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 10 of 32 Page ID #:157



                     1   To this day, Hologenix continues to mislead consumers by suggesting that the FDA
                     2   has approved and made determinations regarding the benefits Hologenix’s products
                     3   offer.
                     4            Hologenix’s campaign of deception worked. It caused American Textile and
                     5   Under Armour to discontinue their relationship with MET. Both companies now
                     6   use Hologenix’s product, and Under Armour has spread Hologenix’s false and
                     7   misleading claims. The ongoing harm from Hologenix’s campaign of lies has now
                     8   pushed MET to the brink of extinction.
                     9            MET respectfully asks the Court to enjoin Hologenix from making any
                  10     further statements regarding the FDA’s approval and/or determinations about its
                  11     products and to compel Hologenix to issue corrective advertising on its website and
                  12     social media accounts and to any media outlet that spread its false and misleading
                  13     claims.
                  14                                 FACTUAL BACKGROUND
                  15     I.       MET Secures Contractual Arrangements With Under Armour and
                                  American Textile
                  16
                  17              In late 2014, MET began discussing an agreement with Under Armour to
                  18     supply its patented formula of bioceramic powder, branded Redwave®, to Under
                  19     Armour for use in sleepwear. (Declaration of Dr. Shannon Vissman in Support of
                  20     Plaintiff’s Motion for Preliminary Injunction (“Vissman Decl.”) ¶ 2.) On January
                  21     15, 2015, MET and Under Armour signed a Material Transfer Agreement.
                  22     (Vissman Decl. ¶ 3.) In January 2017, Under Armour launched a line of athletic
                  23     recovery sleepwear using Redwave at CES, a trade show in Las Vegas. (Vissman
                  24     Decl. ¶ 4.) The launch was covered by Time magazine, among others. (Declaration
                  25     of Andrew Case in Support of Plaintiff’s Motion for a Preliminary Injunction
                  26     (“Case Decl.”) Ex. A.) After the successful launch, and based on the response at
                  27     CES, MET and Under Armour began to negotiate a three-year agreement under
                  28     which Under Armour would pay MET a projected $2,500,000 per year to allow
M ANATT , P HELPS &                                                        PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                  2            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                           MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 11 of 32 Page ID #:158



                     1   Under Armour to be the exclusive manufacturer of sleepwear incorporating
                     2   Redwave, and would make a separate payment for each kilogram of Redwave used.
                     3   (Vissman Decl. ¶ 5.)
                     4         Under Armour was not MET’s only major client. Beginning in 2015, MET
                     5   and American Textile entered into a series of agreements whereby MET would
                     6   supply American Textile with Redwave for use in bedding. These agreements
                     7   included a June 3, 2015 Material Transfer Agreement and a May 4, 2016
                     8   Evaluation and Supply Agreement. (Vissman Decl. ¶ 6.) The Evaluation and
                     9   Supply Agreement included an option for American Textile, which it exercised on
                  10     April 3, 2017, triggering a series of automatic renewals until either party
                  11     terminated. (Vissman Decl. ¶ 7.)
                  12           Thus, by mid-2017, MET had agreements with two major manufacturers to
                  13     supply them with Redwave for incorporation into their products and was in
                  14     discussions with other major manufacturers as well. (Vissman Decl. ¶ 8.)
                  15     II.   Hologenix Claims the FDA “Approved” Its Competing Product and
                               “Determined” Its Benefits
                  16
                  17           Hologenix manufactures a competing bioceramic branded Celliant®. While
                  18     Redwave is manufactured as a powder, to be applied onto fabric by a manufacturer,
                  19     Celliant is manufactured as a fiber that is woven into fabrics. (Vissman Decl. ¶ 9.)
                  20     On July 25, 2017, Hologenix sought to promote its brand by issuing a press release
                  21     stating that the FDA had “determined” that Celliant products “are medical devices
                  22     and general wellness products.” (Case Decl. Ex. B.) The press release claimed that
                  23     “[a]ccording to the FDA, Celliant products were determined to be medical devices
                  24     because they temporarily promote increased local blood flow at the site of
                  25     application in healthy individuals.” (Id. (emphasis added).) The press release did
                  26     not cite to any FDA document or provide any statement from the FDA in support of
                  27     its claims that the FDA had made a determination that Celliant increased local
                  28     blood flow. As demonstrated below, the FDA made no such determination about
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   3            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 12 of 32 Page ID #:159



                     1   Celliant. The press release was false. Hologenix followed up its false press release
                     2   with a campaign in which it claimed—on its social media platforms and in major
                     3   publications—that the FDA had “approved” Celliant. (Case Decl. Exs. C–F.) These
                     4   claims too were patently false.
                     5          Hologenix’s deceptive claims—that the FDA had “approved” its product and
                     6   that the FDA had made a determination about Celliant’s benefits—materially
                     7   affected the decisions of manufacturers and consumers to reject MET’s product. As
                     8   but one example, American Textile told MET that Hologenix was touting its “FDA
                     9   approval for Celliant,” and asked how MET could compete against that claim.
                  10     (Vissman Decl. ¶ 10.)
                  11            Hologenix’s press release and its campaign had the desired effect on Under
                  12     Armour and, ultimately, American Textile. Although MET and Under Armour had
                  13     been negotiating during the first half of 2017, in June 2017 Under Armour went
                  14     silent, and soon after the Hologenix press release came out, Under Armour
                  15     terminated the exclusivity provisions of its agreement with MET. (Vissman Decl. ¶
                  16     11.) In a conversation with a MET executive, an American Textile executive said
                  17     that Under Armour switched to Hologenix specifically so that Under Armour could
                  18     use Hologenix’s promotional statements. (Vissman Decl. ¶ 12.) American Textile
                  19     followed suit, terminating its agreement with MET, switching from Redwave to
                  20     Celliant. (Vissman Decl. ¶ 13.)
                  21     III.   Hologenix Continued to Make False and Misleading Claims
                  22            After issuing the July press release, Hologenix continued to make the false
                  23     claim that Celliant had been “approved” by the FDA. But the FDA has not
                  24     approved Celliant: FDA approval is a years-long process, and the FDA publicly
                  25     discloses when a product is approved. Hologenix knows that it lied about FDA
                  26     approval, admitting as much in its Answer, and since the filing of this action,
                  27     straining (but failing) to erase its false statements from the Internet. Moreover,
                  28     Hologenix claimed, and continues to claim, that the FDA has “determined” that
M ANATT , P HELPS &                                                          PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                    4            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                             MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 13 of 32 Page ID #:160



                     1   Celliant provides certain benefits, when the agency has done no such thing. Even
                     2   Hologenix’s most conservative claim—the claim on the landing page of
                     3   celliant.com, “FDA Determined Medical Device and General Wellness Product”—
                     4   has been presented in a manner that misleads customers into thinking the FDA has
                     5   found that Celliant offers health benefits, as evidenced by the consumer survey
                     6   commissioned by MET.
                     7         A.     Hologenix Made the Literally False Claim That the FDA
                                      “Approved” Celliant
                     8
                     9         On its social media platforms, Hologenix boasted repeatedly that the FDA
                  10     had “approved” Celliant. On July 31, 2017, it issued a statement via Twitter that
                  11     read, “What are you waiting for? Celliant is now FDA-approved, get your products
                  12     today!” (Case Decl. Ex. C.) That same day, it issued a similar statement via
                  13     Facebook. (Case Decl. Ex. D.) Hologenix continued to issue public statements on
                  14     social media touting the FDA’s approval by making claims under the hashtag
                  15     “#FDAapproval.” (Case Decl. Exs. E–F.)
                  16           The use of the term “approval” was no accident; it was clearly intentional.
                  17     Hologenix’s co-founder and co-president, Seth Casden, discussed “[t]he approval
                  18     that we have now” with the Huffington Post on August 28, 2017. (Case Decl. Ex.
                  19     G.) Nor was there any confusion about what FDA “approval” meant. In the article
                  20     in which Casden spoke of the “approval,” the journalist went on to describe the
                  21     significance of FDA approval:
                  22           In order to protect the consumer, the F.D.A. expresses that to make
                               health related claims, companies must fulfill certain criteria proven by
                  23           scientific research prior to being approved. A topic as serious as one’s
                               health puts pressure on the wellness industry which is why companies
                  24           like Hologenix spend years working towards the necessary F.D.A.
                               approval.
                  25
                  26           Hologenix wrote a blog post touting and linking to the Huffington Post article
                  27     that falsely claims Celliant went through the years-long FDA approval process; that
                  28     post remains on its website to this day. (Case Decl. Ex. H.) In the
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   5            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 14 of 32 Page ID #:161



                     1   September/October 2017 issue of the trade publication Textile Insight, Casden said,
                     2   in an article that was headlined “Perseverance Pays Off for Celliant with FDA
                     3   Approval,” that “[t]here’s been an overwhelming positive response to the FDA
                     4   approval.” (Case Decl. Ex. I) (emphasis added).
                     5         Hologenix was hardly shy about issuing and endorsing false statements that
                     6   the FDA had approved Celliant. In fact, articles using some version of the term
                     7   “FDA Approved” or “FDA Approval” were published by Inc. on February 22,
                     8   2018, by Hunker on June 27, 2018, by Shape on July 18, 2018, by WWD Digital
                     9   Daily on July 18, 2018, by Gear Patrol on August 27, 2018, by Talking Points
                  10     Memo on August 31, 2018, and on multiple vendor websites. (Case Decl. Exs. J–
                  11     Q.)
                  12           The FDA has not approved Hologenix’s product. Once this lawsuit was filed,
                  13     Hologenix began deleting tweets and Facebook posts, leaving behind a collection of
                  14     error messages where it had once boasted of its #FDAapproval. (Case Decl. Exs. T–
                  15     W.) But these statements had been online, available, and influencing customers and
                  16     manufacturers for months already. And this purge did not change the false message
                  17     Hologenix and its partners have been sending, and continue to send as recently as
                  18     three weeks ago. On April 3, 2019, when Under Armour announced yet another line
                  19     of apparel using Celliant, the product was promoted in at least two articles touting
                  20     the (false) fact that Celliant had been “approved” by the FDA. (Case Decl. Exs. R–
                  21     S.)
                  22           B.     Hologenix Continues to Make False and Misleading Claims That
                                      the FDA Has Determined Celliant Provides Certain Benefits
                  23
                  24           In addition to falsely claiming that the FDA had “approved” Celliant,
                  25     Hologenix claimed as early as July 2017 that the FDA had made a determination
                  26     about Celliant’s benefits. In the original press release, Hologenix claimed that the
                  27     FDA had “determined” that Celliant products were medical devices “because they
                  28     temporarily promote increased blood flow at the site of application in healthy
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   6            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 15 of 32 Page ID #:162



                     1   individuals.” (Case Decl. Ex. B.) But even if the FDA had told Hologenix that it
                     2   may consider Celliant a Class I medical device or a “general wellness” product
                     3   (although MET has seen no supporting evidence that the FDA did so), all that
                     4   means is that the product is not subject to FDA approval—it is not a determination
                     5   of the underlying claims about the product’s benefits.
                     6          Despite this, Hologenix claimed—and continues to claim—that the FDA not
                     7   only made a determination that Celliant is a “medical device” and that it is a
                     8   “general wellness product,” but that the FDA determined that Celliant offers
                     9   certain benefits. As MET’s FDA expert explains, this is not a determination that
                  10     the FDA makes regarding Class I medical devices or general wellness products.
                  11     And as MET’s consumer survey demonstrates, the promotional statements (still on
                  12     the Hologenix website today) mislead consumers into believing that the FDA has
                  13     made a determination regarding the benefits of Celliant.
                  14                   1.      Former FDA Director Concludes That Hologenix’s Claims Are
                                               False and Misleading
                  15
                  16            MET has engaged Dr. Alberto Gutierrez, a recognized expert who spent
                  17     decades at the FDA working on approvals and determinations of medical devices.1
                  18     While he has not reviewed the correspondence between the FDA and Hologenix—
                  19     Hologenix has refused to provide it and the FDA has not responded to a Freedom of
                  20     Information Act (“FOIA”) request—he has set forth the criteria under which the
                  21     FDA approves and makes determinations about product benefits, and his
                  22     conclusions are that the FDA has not made a determination about the underlying
                  23     benefits of Celliant.
                  24            According to Dr. Gutierrez, the statements that Celliant has been “approved”
                  25     by the FDA and that it is “FDA Approved” are “literally false.” (Declaration of Dr.
                  26     1
                          Dr. Gutierrez is the former director of the FDA’s Office of In Vitro Diagnostics and
                  27     Radiological Health. In his 25 years at the FDA, he was personally involved in the process by
                         which the FDA responds to requests for information and the process by which it approves
                  28     medical devices for registration and listing.
M ANATT , P HELPS &                                                               PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                        7             AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                                  MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 16 of 32 Page ID #:163



                     1   Albert Gutierrez in Support of Plaintiff’s Motion for Preliminary Injunction
                     2   (“Gutierrez Decl.”) ¶ 9.) This fact can be verified because the FDA publishes a list
                     3   of medical devices it has approved, cleared, or authorized, and the list published on
                     4   the FDA website does not include Celliant or any Hologenix product. (Gutierrez
                     5   Decl. ¶¶ 7–8.)
                     6         The FDA does have a process whereby a company may submit a request for
                     7   information (called a “513(g) Request for Information” or also, here, a “513(g)
                     8   Request”) regarding whether a particular product would be a “medical device”
                     9   subject to registration and listing. (Gutierrez Decl. ¶ 10.) The FDA does not
                  10     respond to a 513(g) Request for Information by making any determination about the
                  11     underlying benefits of a particular product. (Gutierrez Decl. ¶ 11.) Instead, the
                  12     FDA responds to such a request based only on claims the manufacturer wishes to
                  13     make, which include the product’s intended use. (Gutierrez Decl. ¶ 12.)
                  14           If a manufacturer wants to make claims about a product’s medical benefits,
                  15     other than ones that generally fall under “wellness,” the FDA would typically
                  16     respond to a 513(g) Request for Information by stating that the product is a
                  17     “medical device” that falls within a specific regulation and classification, and
                  18     stating whether the product and those claims can be marketed before the test is
                  19     approved, cleared, or authorized by the FDA. (Gutierrez Decl. ¶ 15.) But, as the
                  20     FDA has stated in written guidance, if a product’s “intended use” is for general
                  21     health and well-being, it may be classified as a Class I medical device or a “general
                  22     wellness” product, and such products are not subject to registration and listing.
                  23     (Gutierrez Decl. ¶¶ 16–17.) The guidance for general wellness products states that a
                  24     product is classified as a “general wellness” product when it “has (1) an intended
                  25     use that relates to maintaining or encouraging a general state of health or a healthy
                  26     activity or (2) an intended use that relates the role of healthy lifestyle with helping
                  27     to reduce the risk or impact of certain chronic diseases or conditions and where it is
                  28     well understood and accepted that healthy lifestyle choices may play an important
M ANATT , P HELPS &                                                          PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                    8            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                             MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 17 of 32 Page ID #:164



                     1   role in health outcomes for the disease or condition.” FDA, General Wellness:
                     2   Policy for Low Risk Devices (July 29, 2016). Whether the FDA responds to a
                     3   513(g) Request by stating that a product is a medical device subject to registration
                     4   or listing, or whether it responds to such a request by stating that a product appears
                     5   to be a Class I medical device or a “general wellness product” based on its intended
                     6   uses, the FDA makes no determination as to how the product functions or whether
                     7   it provides the purported benefits in response to a 513(g) Request. (Gutierrez Decl.
                     8   ¶ 18.)
                     9            Simply put, the claim that the FDA has “approved” Celliant is literally false.
                  10     (Gutierrez Decl. ¶ 9.) Likewise, claims that the FDA has “determined” that Celliant
                  11     provides benefits—for example that it promotes increased blood flow to an applied
                  12     area—are false when read in context. Even if the FDA responded to a 513(g)
                  13     Request for Information by Hologenix by stating that Celliant is a “general wellness
                  14     product” (for which FDA has enforcement discretion over all regulatory
                  15     requirements) or that it is a “medical device” with information of what are the
                  16     relevant regulatory requirements (registration and listing often being one, and
                  17     premarket review sometimes being another), such a response does not include any
                  18     determination regarding Celliant’s purported benefits. (Gutierrez Decl. ¶ 19.)
                  19                    2.     A Consumer Survey Confirms That Hologenix’s Claims Are
                                               False and Misleading
                  20
                  21              MET has engaged Thomas Maronick, DBA, JD, an Emeritus Professor of
                  22     Marketing at Towson University in Towson, Maryland, to conduct a survey
                  23     regarding consumer perceptions of Hologenix’s statements regarding the FDA.2 Dr.
                  24
                  25     2
                           Dr. Maronick served as the Director of Impact Evaluation in the Bureau of Consumer Protection
                  26     at the Federal Trade Commission for 17 years. He was responsible for the evaluation of research
                         submitted by firms being investigated by the Commission and for the design and implementation
                  27     of all consumer research undertaken by the Bureau during that period. (Declaration of Thomas.
                         Maronick, DBA, JD, in Support of Plaintiff’s Motion for Preliminary Injunction (“Maronick
                  28     Decl.”) ¶ 6.)
M ANATT , P HELPS &                                                              PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                       9             AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                                 MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 18 of 32 Page ID #:165



                     1   Maronick designed an online consumer study in which one group of consumers was
                     2   shown the landing pages of the Celliant website (which features the claim that
                     3   Celliant is an “FDA Determined Medical Device and General Wellness Product”
                     4   before touting certain benefits) and the control group was shown the same
                     5   webpages without the “FDA Determined” language. (Maronick Decl. ¶ 9.)
                     6         Consumers who were shown the “FDA Determined” language not only
                     7   thought that the FDA had determined that Celliant was a general wellness product,
                     8   but 68.5% of them also thought that the FDA had made a determination about the
                     9   benefits that one can get from Celliant. Only 21.2% of those who were shown the
                  10     webpage without the “FDA Determined” language thought that the FDA had made
                  11     a determination about the benefits of Celliant; this is a difference of 47.3 percentage
                  12     points. (Maronick Decl. ¶ 11.)
                  13           When asked an open-ended question about whether the FDA had made a
                  14     determination about the benefits of Celliant, 43.4% of those who had seen the
                  15     statement “FDA Determined Medical Device and General Wellness Product” wrote
                  16     in that the FDA had made such a determination. (Maronick Decl. ¶ 10.) Answers to
                  17     this question ranged from statements that the FDA had made a determination that
                  18     the product improved general wellness to statements that the FDA had conducted
                  19     its own tests or approved the product. (Id.) When offered the opportunity to select
                  20     whether or not the FDA had determined that Celliant increased circulation, helped
                  21     cell recovery, regulated body temperature, improved sleep, or improved athletic
                  22     performance, respondents who had seen the “FDA Determined” language
                  23     responded that the FDA had made such a determination, at percentage levels
                  24     ranging from 22 to 39 percentage points higher than those of the control group.
                  25     (Maronick Decl. ¶¶ 11–16.)
                  26           As Dr. Maronick concluded, “the ‘FDA determination’ claim is seen as an
                  27     indicator that the FDA has tested and/or approved the claims made about the
                  28     product.” (Maronick Decl. ¶ 18.) And FDA determination matters: As Dr.
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   10           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 19 of 32 Page ID #:166



                     1   Maronick found, “the vast majority of respondents in both the Test Block and the
                     2   Control Block are much more likely to buy performance enhancing fabric if they
                     3   believe the FDA has ‘determined’ the benefits claimed.” (Maronick Decl. ¶ 17.)
                     4   IV.   Hologenix’s Misleading and False Claims Caused Substantial Harm,
                               Putting MET’s Viability at Risk
                     5
                     6         When Hologenix first claimed that the FDA had “approved” Celliant, and
                     7   then that the FDA had “determined” that it provided certain benefits, MET set out
                     8   to verify the claims before alleging that Hologenix was making false and
                     9   misleading statements. Neither the press release nor any public statement from
                  10     Hologenix cited to a public FDA document. The FDA’s publicly available list of
                  11     medical devices does not include Celliant. But, proceeding with the same caution
                  12     that it used when it declined to make misleading claims about its own product,
                  13     MET sought confirmation from the FDA.
                  14           On July 13, 2018, MET filed two FOIA requests with the FDA seeking all
                  15     information about the 513(g) Requests that Hologenix had made to the FDA.
                  16     (Vissman Decl. ¶ 14, Exs. A–B.) On October 16, 2018, MET requested expedited
                  17     treatment of the requests. (Vissman Decl. ¶ 15, Exs. C–D.) The FDA denied the
                  18     requests for expedited treatment for both requests on October 26, 2018. (Vissman
                  19     Decl. ¶ 16, Exs. E–F.) With no prospect of obtaining any confirmation from the
                  20     FDA regarding Hologenix’s claims, but with confirmation through the FDA
                  21     website that the FDA had not “approved” Celliant and that responses to 513(g)
                  22     Requests do not include any “determination” of a product’s benefits, MET
                  23     proceeded to file this lawsuit.
                  24           The loss of the Under Armour and American Textile contracts devastated
                  25     MET, and if Hologenix’s conduct continues unabated, it will drive MET out of
                  26     business. In 2017, Under Armour ceased doing business exclusively with MET
                  27     based on Hologenix’s false statements, a significant blow. In 2018, American
                  28     Textile and Under Armour ceased to do any business with MET. MET, unable to
M ANATT , P HELPS &                                                       PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                 11           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                          MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 20 of 32 Page ID #:167



                     1   compete given the power of Hologenix’s false statements, no longer has any
                     2   customers or prospects for customers in this space. All of its key personnel have
                     3   left the company.
                     4         Hologenix’s deception continues. In early April 2019, Under Armour
                     5   announced a new line of clothing, “RUSH,” to incorporate Celliant, and press
                     6   coverage of the launch reiterated the claims that Celliant had been “approved” by
                     7   the FDA. A Forbes article published on April 3, 2019, falsely described Celliant’s
                     8   “FDA approval as an infrared wellness device.” (Case Decl. Ex. S.) Hologenix’s
                     9   deceptive and misleading campaign must be enjoined.
                  10                                          ARGUMENT
                  11     I.    Preliminary Injunction Standard
                  12           “A plaintiff seeking a preliminary injunction must establish that he is likely
                  13     to succeed on the merits, that he is likely to suffer irreparable harm in the absence
                  14     of preliminary relief, that the balance of equities tips in his favor, and that an
                  15     injunction is in the public interest.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma,
                  16     571 F.3d 873, 877 (9th Cir. 2009) (quoting Winter v. Natural Res. Def. Council,
                  17     Inc., 555 U.S. 7, 20 (2008)). “[T]he elements of the preliminary injunction test are
                  18     balanced, so that a stronger showing of one element may offset a weaker showing
                  19     of another.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.
                  20     2011).
                  21           Here, each of the four factors weighs strongly in favor of a preliminary
                  22     injunction. Success on the merits is virtually guaranteed. The damage to MET is
                  23     precisely the type of irreparable injury that injunctive relief is designed to prevent.
                  24     And both the public interest and the balance of hardships weigh in favor of the
                  25     injunction, as the law recognizes no hardship in requiring a defendant to stop
                  26     violating the law. See Phillip Morris USA Inc. v. Shalabi, 352 F. Supp. 2d 1067,
                  27     1075 (C.D. Cal. 2004) (granting a permanent injunction where relative hardships
                  28     weighed in plaintiff’s favor, as “Plaintiff is only seeking to enjoin illegal activity”).
M ANATT , P HELPS &                                                           PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                    12            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                              MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 21 of 32 Page ID #:168



                     1   II.   All Four Elements Tip Decidedly in Plaintiff’s Favor
                     2         A.     Plaintiff Is Likely to Succeed on the Merits of Its False Advertising
                                      Claim
                     3
                     4         Section 43(a) of the Lanham Act prohibits “[a]ny person who, on or in
                     5   connection with any goods or services ... uses in commerce any ... false or
                     6   misleading description of fact, or false or misleading representation of fact.”
                     7   15 U.S.C. § 1125(a). The Act “allows one competitor to sue another if it alleges
                     8   unfair competition arising from false or misleading product descriptions.” POM
                     9   Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 106 (2014).
                  10           A Lanham Act claim for false advertising has five elements: “(1) a false
                  11     statement of fact by the defendant in a commercial advertisement about its own or
                  12     another’s product; (2) the statement actually deceived or has the tendency to
                  13     deceive a substantial segment of its audience; (3) the deception is material, in that it
                  14     is likely to influence the purchasing decision; (4) the defendant caused its false
                  15     statement to enter interstate commerce; and (5) the plaintiff has been or is likely to
                  16     be injured as a result of the false statement, either by direct diversion of sales from
                  17     itself to defendant or by a lessening of the goodwill associated with its products.”
                  18     Skydive Arizona, Inc. v. Quattrocchi, 673 F.3d 1105, 1110 (9th Cir. 2012). All five
                  19     elements are satisfied here.
                  20                  1.     Hologenix’s Statements Are False Commercial Claims
                  21           To constitute “commercial advertising or promotion,” a statement must be
                  22     “(1) commercial speech; (2) by the defendant who is in commercial competition
                  23     with the plaintiff; (3) for the purpose of influencing consumers to buy defendant’s
                  24     goods or services.” Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1054
                  25     (9th Cir. 2008) (quoting Coastal Abstract Service, Inc. v. First American Title
                  26     Insurance Co., 173 F.3d 725, 735 (9th Cir. 1999)). The statement need not be part
                  27     of a “classic advertising campaign” but may be more “informal types of
                  28     ‘promotion.’” Id. Social media campaigns can violate the Lanham Act if they are
M ANATT , P HELPS &                                                          PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   13            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                             MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 22 of 32 Page ID #:169



                     1   used to promote products. See Wonderland Bakery Inc. v. Wonderland Custom
                     2   Cakes, LLC, No. 13-00076 2013 WL 12123693 (C.D. Cal. May 6, 2013).
                     3   Hologenix’s social media statements and its claims on its website satisfy the
                     4   commercial advertising prong of the first element.
                     5         A false statement is one that is either “literally false, either on its face or by
                     6   necessary implication, or … literally true but likely to mislead or confuse
                     7   consumers.” Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th
                     8   Cir. 1997). Before a claim can be determined to be “literally false,” it “must … be
                     9   analyzed in its full context.” Id. If a claim’s meaning is false when the claim is
                  10     reviewed “in its entirety, rather than examining the eyes, nose, and mouth
                  11     separately and in isolation from each other,” that claim is “literally false” by
                  12     necessary implication. Id. (quoting Cuisinarts, Inc. v. Robot–Coupe Int’l Corp., No.
                  13     81-731, 1982 WL 121559, *2 (S.D.N.Y. June 9, 1982)).
                  14           Even a claim that is not “literally false” may be false because it is “likely to
                  15     mislead or confuse consumers.” Southerland Sod, 108 F.3d at 1139. When a
                  16     plaintiff claims that advertising is misleading, “proof that the advertising actually
                  17     conveyed the implied message and thereby deceived a significant portion of the
                  18     recipients becomes critical.” William H. Morris Co. v. Grp. W, Inc., 66 F.3d 255,
                  19     258 (9th Cir. 1995), supplemented sub nom. William H. Morris Co. v. Grp. W, Inc.,
                  20     67 F.3d 310 (9th Cir. 1995). Such evidence is produced “usually in the form of
                  21     market research or consumer surveys, showing exactly what message ordinary
                  22     consumers received from the ad.” J. Thomas McCarthy, McCarthy on Trademarks
                  23     and Unfair Competition § 27:55 (4th ed. 1996). As set forth below, Hologenix’s
                  24     statements are literally false, false by necessary implication, and misleading.
                  25                         a.    The “FDA-Approved” Statements Are False
                  26           Defendant has admitted that its campaign touting Celliant’s “#FDAapproval”
                  27     was literally false. See Defendant’s Answer to Complaint and Counterclaim, Doc.
                  28
M ANATT , P HELPS &                                                           PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                    14            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                              MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 23 of 32 Page ID #:170



                     1   19 (“Ans.”) ¶ 4 (“Defendant admits that the FDA has not ‘approved’ the Product”)
                     2   (emphasis added). While Hologenix now contends “on rare occasions, it
                     3   erroneously noted that the Product was approved by the FDA,” the social media
                     4   posts and public statements by its CEO were neither rare nor erroneous. Ans. ¶ 3.
                     5   Despite the fact that Hologenix has done its best to erase these posts in the past few
                     6   weeks, its campaign had already sent the message to consumers and media outlets,
                     7   and it has done nothing to correct the false record that it promoted and nurtured—
                     8   articles continued to appear touting Hologenix’s FDA “approval” as recently as
                     9   April 2019. (Case Decl. Ex. S.)
                  10           Celliant has not been “approved” by the FDA, and Hologenix’s multiple
                  11     claims that it has been are literally false. And because when “the advertisement is
                  12     literally false, a violation may be established without evidence of consumer
                  13     deception,” for the literally false statements, no consumer survey evidence is
                  14     required to establish success on the merits. Mut. Pharm. Co. v. Ivax Pharm., Inc.,
                  15     459 F. Supp. 2d 925, 933 (C.D. Cal. 2006) (quoting Scotts Co. v. United Indus.
                  16     Corp., 315 F.3d 264, 273 (4th Cir. 2002)).
                  17                        b.     Hologenix’s “FDA-Determined” Statements Are False by
                                                   Necessary Implication and Misleading
                  18
                  19           Hologenix has made continued claims that the FDA has determined that
                  20     Celliant provides the benefits that Hologenix claims. These claims began with the
                  21     initial press release, in which Hologenix claimed that the FDA determined its
                  22     products were medical devices “because they temporarily promote increased blood
                  23     flow at the site of application in healthy individuals.” (Case Decl. Ex. B.) When
                  24     Hologenix’s claim is read “in its entirety,” it necessarily implies that the FDA had
                  25     determined the benefits of Celliant. Southland Sod, 108 F.3d at 1139. For example,
                  26     another manufacturer of bedding using Celliant, Yaasa, cites to the initial press
                  27     release and describes its conclusions thusly: “After the Food and Drug
                  28
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   15           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 24 of 32 Page ID #:171



                     1   Administration clinically tested Celliant products, they deemed the technology
                     2   increases blood flow to areas that came in contact with the skin.” (Case Decl. Ex.
                     3   X.) Hologenix’s statements are false by necessary implication because they state
                     4   that the FDA has made a determination regarding the benefits of Celliant. Like all
                     5   false claims, claims that are false by necessary implication require no consumer
                     6   survey evidence to establish success on the merits. Mut. Pharm. Co., 459 F. Supp.
                     7   2d at 933.
                     8         Equally significant, MET’s consumer survey shows that the statements are
                     9   misleading. Nearly 70% of the consumers who were shown the Celliant webpage
                  10     concluded that the FDA had made a determination about Celliant’s benefits, for a
                  11     net confusion rate that was nearly 50 percentage points higher than for those who
                  12     were shown the webpage without such language. And when asked what benefits the
                  13     FDA had specifically determined, consumers who saw the “FDA Determined”
                  14     language concluded that the FDA had made specific determinations about specific
                  15     benefits at rates 26 to 40 percentage points higher than rates applicable to those
                  16     who had not seen the language. Courts rely on rates lower than this to conclude that
                  17     “actual confusion has been shown,” which is “dispositive that a likelihood of
                  18     confusion exists.” Anheuser-Busch, Inc. v. Customer Co., 947 F. Supp. 422, 425
                  19     (N.D. Cal. 1996) (issuing preliminary injunction based on consumer survey results
                  20     and collecting cases showing that a net 15-20% confusion rate on such surveys is
                  21     sufficient to prove likelihood of confusion).
                  22                  2.    The Statements Actually Deceive Consumers and Are Material
                  23           For the claims that are literally false (that Celliant is “FDA Approved”) and
                  24     the claim that is false by necessary implication (that the FDA has “determined” that
                  25     Celliant promotes blood flow), actual deception and materiality are presumed. See
                  26     FLIR Sys., Inc. v. Sierra Media, Inc., 903 F. Supp. 2d 1120, 1129 (D. Or. 2012)
                  27     (quoting Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d 144, 157 (2d Cir.
                  28     2007)) (“When an advertisement is shown to be literally or facially false, consumer
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   16           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 25 of 32 Page ID #:172



                     1   deception is presumed, and the court may grant relief without reference to the
                     2   advertisement’s actual impact on the buying public.”).
                     3         For the claims that are misleading—that the FDA has made determinations
                     4   about Celliant’s benefits—Dr. Maronick’s study provides evidence that consumers
                     5   have been deceived and that the deception will influence their purchases. (Maronick
                     6   Decl. ¶¶ 10–19.) Evidence from consumer surveys can satisfy the deception and
                     7   materiality claims in a Lanham Act case. See Southland Sod, 108 F.3d at 1140
                     8   (relief is available under the Lanham Act if it can be shown that an advertisement
                     9   has misled, confused, or deceived the public, and reactions of the public are
                  10     typically tested through the use of consumer surveys).
                  11                  3.     The Statements Entered Interstate Commerce and Are Causing
                                             Actual Injury
                  12
                               Hologenix has made its claims on social media platforms, on its own website,
                  13
                         and in national media campaigns. Each of these campaigns is national in scope,
                  14
                         satisfying the interstate commerce prong of a Lanham Act claim. See
                  15
                         TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 829 (9th Cir. 2011) (“A
                  16
                         plaintiff bringing a false advertising claim must also show that defendant caused its
                  17
                         false or misleading statement to enter interstate commerce . . . but this is virtually
                  18
                         automatic for websites.”). And MET has been injured; it has already lost its two
                  19
                         largest clients because of Hologenix’s false advertising. As set forth in detail below,
                  20
                         the future harm that could come from Hologenix’s continued false claims would be
                  21
                         irreparable, easily satisfying the fifth element of a Lanham Act claim. Stuhlbarg
                  22
                         Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 838 (9th Cir. 2001) (noting
                  23
                         that irreparable harm could stem from lost contracts and customers).
                  24
                               B.     Plaintiff Is Likely to Suffer Irreparable Harm
                  25
                  26           A plaintiff that establishes a likelihood of success on the merits must also
                  27     show that irreparable injury is likely absent an injunction. Winter, 555 U.S. at 20.
                  28     The Ninth Circuit has recognized that in Winter, the Supreme Court “did not reject
M ANATT , P HELPS &                                                          PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                    17           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                             MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 26 of 32 Page ID #:173



                     1   the ‘sliding-scale’ formulation, under which relief is sometimes awarded ‘based on
                     2   a lower likelihood of harm when the likelihood of success is very high.’” Greater
                     3   Yellowstone Coal. v. Timchak, 323 F. App’x 512, 514 n.1 (9th Cir. 2009) (quoting
                     4   Winter, 555 U.S. at 51, Ginsburg, J. dissenting). While after Winter, a preliminary
                     5   injunction may no longer issue when irreparable harm is merely possible, “the
                     6   ‘sliding scale’ approach to preliminary injunctions remains valid.” McCormack v.
                     7   Hiedeman, 694 F.3d 1004, 1016 n. 7 (9th Cir. 2012).
                     8         Defendant’s false advertising is irreparably harming MET in several ways.
                     9   MET has nearly closed its doors because Redwave is viewed as inferior to
                  10     Hologenix’s “FDA approved” and “FDA determined” product. (Vissman Decl. ¶
                  11     17). Courts routinely hold that “[t]he threat of being driven out of business is
                  12     sufficient to establish irreparable harm.” Am. Passage Media Corp. v. Cass
                  13     Commc’ns, Inc., 750 F.2d 1470, 1474 (9th Cir. 1985); see also Doran v. Salem Inn,
                  14     Inc., 422 U.S. 922, 932 (1975) (holding that “a substantial loss of business and
                  15     perhaps even bankruptcy” constitutes irreparable harm sufficient to warrant interim
                  16     relief). The Northern District of California held recently that “credible assertions”
                  17     that without an injunction a business may fail “are sufficient to constitute
                  18     irreparable harm.” hiQ Labs, Inc. v. LinkedIn Corp., 273 F. Supp. 3d 1099, 1105
                  19     (N.D. Cal. 2017). Even if MET were to survive, it has already lost two clients, and
                  20     is likely to lose prospective clients because of Hologenix’s false claims, which
                  21     constitutes irreparable harm because “[e]vidence of threatened loss of prospective
                  22     customers or goodwill certainly supports” finding irreparable harm. Stuhlbarg
                  23     Int’l., 240 F.3d at 841.
                  24           And while Hologenix has been making false claims since 2017, the harm to
                  25     MET has progressed over time; it is now likely that such harm will be irreparable if
                  26     not checked. As the Ninth Circuit has held, “waiting to file for preliminary relief
                  27     until a credible case for irreparable harm can be made is prudent rather than
                  28     dilatory.” Arc of California v. Douglas, 757 F.3d 975, 991 (9th Cir. 2014)
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   18           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 27 of 32 Page ID #:174



                     1   (reversing a district court decision that denied a preliminary injunction based on
                     2   conduct that began two years before the lawsuit, but which had continued to cause
                     3   “ongoing, worsening injuries” ever since). Here, and much like in Arc, the threat of
                     4   irreparable harm came to fruition after American Textile terminated its contract in
                     5   2018 and Under Armour began repeating the claims that Celliant had been
                     6   “approved” by the FDA in April 2019. MET lost concrete business relationships
                     7   and profit when American Textile and Under Armour terminated their contracts
                     8   with MET. And here, MET sought an explanation from the FDA that would
                     9   confirm what it had determined about Celliant. (Vissman Decl. ¶¶ 14–16.) When a
                  10     party conducts a “cautious investigation” prior to bringing a lawsuit, the time spent
                  11     on that investigation does not necessarily constitute delay. Disney Enterprises, Inc.
                  12     v. VidAngel, Inc., 869 F.3d 848, 866 (9th Cir. 2017). Under Armour has launched a
                  13     new product line using Celliant this month, and press coverage has boasted of its
                  14     FDA “approval.” (Case Decl. Ex. S.) Meanwhile, MET has no customers and has
                  15     no current prospect of finding any so long as Hologenix’s false and misleading
                  16     claims continue. (Vissman Decl. ¶ 18.)
                  17           Here, Hologenix and MET sell similar products, and FDA approval or an
                  18     FDA determination regarding the health benefits of one company’s product
                  19     provides that company with an immediate marketing advantage. After all, both
                  20     Under Armour and American Textile represented to MET that such claims were
                  21     important to their campaigns. (Vissman Decl. ¶ 19.) Hologenix created a likelihood
                  22     of irreparable injury when it relied on these false statements to increase its customer
                  23     base. And the efforts that Hologenix has taken to tout its product as FDA
                  24     “approved” and “determined” underscore just how valuable such a phrase is.
                  25           C.     Balance of Hardships Favors an Injunction
                  26           Barring Hologenix from making its false and misleading claims will not
                  27     harm Hologenix, but will merely level the playing field between competitors and
                  28     provide the public with truthful information. “Indeed, there is no harm to a
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   19           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 28 of 32 Page ID #:175



                     1   defendant from an injunction which prevents continuing dissemination of false
                     2   statements.” POM Wonderful LLC v. Purely Juice, Inc., No. 07-02633, 2008 WL
                     3   4222045, at *16 (C.D. Cal. July 17, 2008) aff’d, 362 Fed. App’x 577 (9th Cir.
                     4   2009). Therefore, requiring a defendant to refrain from using false statements in the
                     5   marketplace poses little danger of prejudice; “[s]uch requested relief poses little, if
                     6   any, harm to the defendant.” Id. (internal citations omitted) (quoting Sun
                     7   Microsystems, Inc. v. Microsoft Corp., 87 F. Supp. 2d 992, 998 (N.D. Cal. 2000)).
                     8         Here, Defendant made a conscious decision to market its product based on
                     9   false and misleading information. It knowingly used terms like “FDA approved”
                  10     and “FDA determined” in various circumstances in order to accomplish its
                  11     marketing strategy. Furthermore, Hologenix continues to make these false
                  12     statements to the public in pursuit of profit. There is no legitimate argument that
                  13     Defendant can lodge regarding the hardship of abandoning and correcting deceitful
                  14     advertising targeted to actual and potential customers, business partners, and the
                  15     public. Consequently, the balance of hardships weighs in favor of granting a
                  16     preliminary injunction.
                  17           D.     An Injunction Is in the Public Interest
                  18           It is in the public interest for Hologenix to be enjoined from further false
                  19     advertising and to correct those false statements it has already made. “[T]he most
                  20     basic public interest at stake in all Lanham Act cases [is] the interest in prevention
                  21     of confusion, particularly as it affects the public interest in truth and accuracy.”
                  22     Warner Bros. Entm’t vs. Glob. Asylum, Inc., No. 12-9547, 2012 WL 6951315, at
                  23     *23 (C.D. Cal. Dec. 10, 2012) aff’d sub nom. Warner Bros. Entm’t v. Glob. Asylum,
                  24     Inc., 544 Fed. App’x 683 (9th Cir. 2013). Consumers make assumptions about the
                  25     quality of goods and services, standards, warranty, and customer service based on
                  26     the seller of a product. Qualitex Co. v. Jacobson Prod. Co., 514 U.S. 159, 163-64
                  27     (1995). And the public has a protectable interest in being honestly informed as to
                  28     the seller of a product and the quality of goods. AT&T Corp. v. Vision One Sec.
M ANATT , P HELPS &                                                          PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                    20           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                             MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 29 of 32 Page ID #:176



                     1   Sys., No. 95-0565, 1995 WL 476251, at *7 (S.D. Cal. July 27, 1995); Groupe SEB
                     2   USA, Inc. v. Euro-Pro Operating LLC, No. 14-137, 2014 WL 2002126, at *13
                     3   (W.D. Penn. May 15, 2014), aff’d 774 F.3d 192 (3d Cir. 2014) (granting
                     4   preliminary injunction against literally false claims to “ensure that the consuming
                     5   public is able to make an informed decision based on accurate information”).
                     6          Here, an injunction would benefit the public because it would prohibit
                     7   Defendant from deceiving anyone who purchases its products and would correct the
                     8   public statements Hologenix has already made. Defendant offers for sale “FDA
                     9   determined” products, with the necessary implication that the FDA has made legal
                  10     determinations about the products’ performance and health benefits. Because
                  11     Defendant’s products have not been determined by the FDA to have any specific,
                  12     concrete health benefits, Hologenix’s false representations are causing potential
                  13     customers and business partners to make decisions based on false information about
                  14     the quality of Hologenix’s products. Enjoining it from making such false
                  15     representations would promote public safety.
                  16     III.   This Court Should Enjoin Hologenix From Making FDA-Approved or
                                FDA-Determined Claims and Compel It to Issue Corrective Advertising
                  17
                  18            Hologenix’s false advertising is harming and will continue to harm MET, and
                  19     only injunctive relief can allay that harm. The proper scope of injunctive relief here
                  20     is twofold and well within the Court’s discretion to issue. United States v. AMC
                  21     Entm’t, Inc., 549 F.3d 760, 775 (9th Cir. 2008) (citing Califano v. Yamasaki, 442
                  22     U.S. 682, 702 (1979) (holding that the court has discretion to issue a preliminary
                  23     injunction so long as the relief is “no more burdensome to the defendant than
                  24     necessary to provide complete relief to the plaintiffs”). First, the Court should
                  25     enjoin Hologenix from making any statements, on any platform, that suggest that
                  26     the FDA has approved Celliant or has made any determination about Celliant’s
                  27     benefits.
                  28            But because Hologenix’s prior false statements have led third parties,
M ANATT , P HELPS &                                                         PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   21           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                            MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 30 of 32 Page ID #:177



                     1   including Under Armour, American Textile, and the national media, to repeat the
                     2   false claims, more here is necessary. The Court should require Hologenix to issue
                     3   corrective advertising—on its website, its Facebook account, and its Twitter
                     4   account, as well as issuing corrections to each and every media company that has
                     5   written about Celliant. Corrective advertising is “appropriate to remedy consumer
                     6   confusion caused by false advertising messages.” Healthport Corp. v. Tanita Corp.
                     7   of Am., 563 F. Supp. 2d 1169, 1182 (D. Or. 2008), aff’d, 324 F. App’x 921 (Fed.
                     8   Cir. 2009) (collecting cases).
                     9         To stop the ongoing harm caused by Hologenix’s false statements, MET
                  10     respectfully requests that the Court issue an injunction requiring the following
                  11     corrective advertising.
                  12           First, ordering Hologenix to send the following statement to each and every
                  13     manufacturer that has used Celliant in its products since July 25, 2017:
                  14           “Celliant has previously claimed that its product had been ‘approved’ by the
                  15     FDA and that the FDA had ‘determined’ Celliant provided certain benefits. These
                  16     statements were false. The FDA has not approved Celliant for any purpose and has
                  17     not made any determination about its purported benefits.
                  18           Please state on your website where you offer products that use Celliant, and
                  19     send a notice to any consumer lists where you have sent a prior notice regarding
                  20     Celliant, that: 1) prior statements that the FDA had ‘approved’ Celliant or made a
                  21     ‘determination’ about its benefits were false and 2) the FDA has not approved
                  22     Celliant for any purpose and has not made any determination about its purported
                  23     benefits.”
                  24           Second, ordering Hologenix to place the following statement on the landing
                  25     page of the Celliant website, above any other text and in a font equal to or larger
                  26     than any other text that appears on the website:
                  27           “Celliant has previously claimed that its product had been ‘approved’ by the
                  28     FDA and that the FDA had ‘determined’ Celliant provided certain benefits. These
M ANATT , P HELPS &                                                          PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   22            AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                             MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 31 of 32 Page ID #:178



                     1   statements were false. The FDA has not approved Celliant for any purpose and has
                     2   not made any determination about its purported benefits.”
                     3         Third, ordering Hologenix to issue the following statement once per day on
                     4   its Facebook account and its Twitter account every day until this litigation is
                     5   concluded:
                     6         “Celliant has previously claimed that its product had been ‘approved’ by the
                     7   FDA and that the FDA had ‘determined’ Celliant provided certain benefits. These
                     8   statements were false. The FDA has not approved Celliant for any purpose and has
                     9   not made any determination about its purported benefits.”
                  10           Fourth, ordering Hologenix to issue a press release with the following
                  11     statement:
                  12           “Celliant has previously claimed that its product had been ‘approved’ by the
                  13     FDA and that the FDA had ‘determined’ Celliant provided certain benefits. These
                  14     statements were false. The FDA has not approved Celliant for any purpose and has
                  15     not made any determination about its purported benefits.”
                  16           Finally, ordering Hologenix to issue to each and every journalist that wrote
                  17     an article about Celliant, including but not limited to those cited in this
                  18     memorandum of law, the following:
                  19           “Hologenix LLC seeks a correction to your article of [Date] regarding
                  20     Celliant. The article stated that Celliant had been ‘approved’ by the FDA and that
                  21     the FDA had ‘determined’ Celliant provided certain benefits. These statements
                  22     were false. Please issue a correction noting that the FDA has not approved Celliant
                  23     for any purpose and has not made any determination about its purported benefits.”
                  24                                        CONCLUSION
                  25           For the reasons stated above, MET respectfully requests that this Court
                  26     enjoin Hologenix from making false and misleading statements about Celliant and
                  27     order Hologenix to issue corrective statements on its website and social media
                  28     platforms, and to media outlets that have repeated the false and misleading
M ANATT , P HELPS &                                                          PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                    23           AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                             MOTION FOR PRELIMINARY INJUNCTION
           Case 2:19-cv-01483-PA-RAO Document 24 Filed 04/22/19 Page 32 of 32 Page ID #:179



                     1   statements.
                     2         Respectfully submitted,
                     3
                     4   Dated:   April 22, 2019

                     5
                                                         MANATT, PHELPS & PHILLIPS, LLP
                     6
                     7
                                                         By: /s/ Barry W. Lee
                     8                                   Barry W. Lee (Cal. Bar No. 088685)
                                                         blee@manatt.com
                     9                                   Jeffrey S. Edelstein (pro hac vice)
                                                         11355 W. Olympic Boulevard
                  10                                     Los Angeles, CA 90064
                                                         Telephone: (310) 312-4000
                  11
                                                         Attorneys for Plaintiff
                  12                                     Multiple Energy Technologies LLC
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &                                              PLAINTIFF’S MEMORANDUM OF POINTS
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                         24          AND AUTHORITIES IN SUPPORT OF
    LOS ANGELES                                                 MOTION FOR PRELIMINARY INJUNCTION
